 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES BANKRUPTCY COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
 9
            In Re:                              Case No. 18-14257-CMA
10
            Gaylen Operia Tibbitt               ORDER GRANTING RELIEF FROM STAY TO
11                                              THE BANK OF NEW YORK MELLON, F/K/A
                                                THE BANK OF NEW YORK AS TRUSTEE FOR
12                      Debtor.                 REGISTERED HOLDERS OF CWABS, INC.,
                                                ASSET-BACKED CERTIFICATES, SERIES 2005-
13
                                                7, SERVICED BY CARRINGTON MORTGAGE
14                                              SERVICES, LLC

15             This matter came before the Court upon The Bank of New York Mellon, F/K/A The
16   Bank of New York as Trustee for Registered Holders of CWABS, Inc., Asset-Backed
17
     Certificates, Series 2005-7, serviced by Carrington Mortgage Services, LLC, its successors
18
     and/or assigns (“Creditor”), Motion for Relief from Stay. It appears for the reasons stated in the
19
     motion that the stay and should be lifted as to enforcement of the Note that is the subject of
20

21   Creditor’s motion and further as to the real property located at 13497 Tenino Drive W,

22   Bremerton, WA 98312 and legally described as set forth in the Deed of Trust attached to the

23   declaration on file with the Court.
24
     ///
25
     ///
26
                                                                           SHAPIRO & SUTHERLAND, LLC
27                                                                        1499 SE Tech Center Place, Suite 255
           1 – ORDER GRANTING RELIEF FROM STAY                                         Vancouver, WA 98683
28                                                                                 Telephone: (360) 260-2253



       Case 18-14257-CMA            Doc 20   Filed 01/09/19   Ent. 01/09/19 11:02:02        Pg. 1 of 2
            NOW, THEREFORE, IT IS HEREBY:
 1

 2          ORDERED that pursuant to 11 U.S.C. § 362(d), the automatic stay is terminated as to

 3   The Bank of New York Mellon, F/K/A The Bank of New York as Trustee for Registered

 4   Holders of CWABS, Inc., Asset-Backed Certificates, Series 2005-7, serviced by Carrington
 5
     Mortgage Services, LLC, its successors and/or assigns, so that it may pursue its state law
 6
     remedies with respect to enforcement of the Note and Deed of Trust. Creditor, its successors
 7
     and/or assigns, may, at its option, offer, provide and enter into any potential forbearance
 8
     agreement, loan modification, refinance agreement or other loan workout/loss mitigation
 9

10   agreement as allowed by state law and Creditor may contact Debtor via telephone or written

11   correspondence to offer such an agreement.
12          IT IS FURTHER ORDERED that the order shall be effective as to any chapter under
13
     which the present case may be converted absent further order of this Court.
14
                                            / / / End of Order / / /
15

16
     Presented By:
17
     By:    /s/ Kelly Sutherland
18
            Kelly D. Sutherland, WSBA# 21889
19          Attorney for Creditor

20

21

22

23

24

25

26
                                                                            SHAPIRO & SUTHERLAND, LLC
27                                                                         1499 SE Tech Center Place, Suite 255
       2 – ORDER GRANTING RELIEF FROM STAY                                              Vancouver, WA 98683
28                                                                                  Telephone: (360) 260-2253


      Case 18-14257-CMA            Doc 20   Filed 01/09/19       Ent. 01/09/19 11:02:02      Pg. 2 of 2
